Exhibit 8.1 List of Subsidiaries Name of Subsidiary Place of Incorporation Likiep Shipping Company Inc. Marshall Islands Orangina Inc. Marshall Islands Mili Shipping Company Inc. Marshall Islands Ebon Shipping Company Inc. Marshall Islands Lemongina Inc. Marshall Islands Ralik Shipping Company Inc. Marshall Islands Mejit Shipping Company Inc. Marshall Islands Micronesia Shipping Company Inc. Marshall Islands Rongerik Shipping Company Inc. Marshall Islands Utirik Shipping Company Inc. Marshall Islands
